266 F.2d 792
Stephen Buster COOEY, Appellant,v.UNITED STATES of America, Appellee.
No. 17507.
United States Court of Appeals Fifth Circuit.
May 27, 1959.

Forsyth Caro, Philip D. Beall, Pensacola, Fla., for appellant.
Wilfred C. Varn, U.S. Atty., F. E. Steinmeyer, III, Asst. U.S. Atty., Tallahassee, Fla., for appellee.
Before JONES, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
The appellant was convicted of violation of the Federal liquor law.  Our examination of the record has not disclosed any errors or defects affecting the substantial rights of the appellant.  See 28 U.S.C.A. 2111.  The judgment of the district court is


2
Affirmed.